Mr. Justice Hand delivered the opinion of the court: The main question to be determined in this case is, should the sheriff of Lake county be required, by writ of mandamus, to make a sale of real estate under an execution when the record shows that his predecessor in office had been permanently enjoined from selling said real estate under the said execution ? The correct answer to this question depends upon whether the decree rendered in the case in which the injunction was granted is binding upon the petitioners. It appears from the record that' the judgment in favor of the Illinois Brick Company had been assigned to H. Martin, and that the complainants in the bill had no notice of the rights of the petitioners in said judgment, either constructive or actual. That being true, it was not necessary that- the petitioners be made parties to said bill in order that the decree entered in said cause should be binding upon the petitioners. If it were necessary to make every person having an undisclosed interest in a judgment a party to a chancery suit which affected' the judgment, and if he was not made a party thereto he could attack the decree collaterally, all decrees entered in foreclosure, partition and other chancery suits wherein judgment creditors are necessary parties might be ineffectual and open to collateral attack at any time by a party having some secret interest in a judgment, as assignee or otherwise. It is sufficient to bind all parties interested in a judgment, that the person in whose name the judgment is recovered, his assigns of record, and such persons as a complainant has actual notice are interested in the judgment, are made parties defendant to the suit. In this case H. Martin, the assignee of record, was a party defendant, and the decree entered against him bound all parties, including the petitioners, who had or who claimed to have an undisclosed interest in the judgment of the Illinois Brick Company. The decree in Burnham v. Roth was therefore binding upon the petitioners unless the decree was invalid for some defect upon its face. It is said that the decree was void because it was conditioned upon the fact that the complainants, or some of them, must bid more than the amount of the money required to redeem from said mortgage sale, with interest and costs, together with the anjount found to be due upon the Roth judgment, with interest and costs, otherwise no sale should be considered to have been made and the decree should be deemed to be void. The decree does not bear out the construction put upon it by the petitioners. It provided, in express terms, that unless the complainants, or some one of them, “or some other person,” should bid more than the amount specified, no sale should be considered to have been made and the decree should be deemed to be void. More than the amount specified in the decree was bid, and the sale was reported to the court and was confirmed by the court. It thereupon became final and binding and cannot be now attacked by the petitioners in this proceeding. The other reasons urg-ed against the binding force of said decree, as against the petitioners, are without force and need not be considered. From a careful examination of this record we have reached the conclusion thát the decree in the chancery suit of Burnham v. Roth is binding, not alone upon the sheriff and the parties to that suit, but is also binding upon the petitioners, and that the court did not err in sustaining the demurrer to their answer. The judgment of the Appellate Court will therefore be affirmed. r , . , r . , Judgment atnrmed.